DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 03/08/2021 and 07/21/2021. An initialed copy is attached to this Office Action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 13, 15 and 17 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranbro (US 2015/0341210).
Regarding claim 1, Ranbro discloses a camera that comprises: an image sensor (102a-e) for recording image data from a field of vision (figs. 1-2; ¶57), a communication interface (106) for connection to at least one further camera in a network (108) (¶51, 61-62), a control and evaluation unit (106) for reading the image data (¶55), and a memory in which a parameter set (property data/configuration settings) for the operation of the camera is stored (¶58, 65: property data and the configuration settings are stored in the camera network 100. For example, the property data and the configuration settings may be stored in a data storage 104. As illustrated, the data storage 104 may be a central data storage, such as a database, accessible via the network 108. Alternatively, or additionally, the data storage 104 may be distributed over the plurality of cameras 102a-e, such that the cameras 102a-e store backup data for each other) wherein at least one further parameter set for the operation of at least one further camera of the network is stored in the memory (¶58, 65).

Regarding claim 2, Ranbro discloses all of the aforementioned limitations of claim 1. Ranbro also teaches wherein a network configuration is stored in the memory (¶56, 58: backup copy of the property data and the configuration settings are stored in the camera network ).

Regarding claim 3, Ranbro discloses all of the aforementioned limitations of claim 1. Ranbro also teaches wherein a device map having the at least one further camera is stored in the memory, with the device map comprising the cameras that mutually save a parameter set for one another (¶58, 73-75: backup copy of the property data and the configuration settings are stored in the camera network ).

Regarding claim 4, Ranbro discloses all of the aforementioned limitations of claim 1. Ranbro also teaches wherein further parameter sets for the operation of at least two further cameras of the network are stored in the memory (¶58, 65: backup copy of the property data and the configuration settings are stored in the camera network ).

Regarding claim 5, Ranbro discloses all of the aforementioned limitations of claim 1. Ranbro also teaches wherein the control and evaluation unit is configured to recognize a camera replacement in the network when a further camera is no longer connected in the network and a new camera is subsequently connected in the network (¶64, 68: he camera detection component 302 detects that a new camera, i.e. camera 202e, has connected to the network 108; the camera matching component 308 determines that the new camera 202e is a replacement for a particular camera 102e if the property data of the new camera 202e matches that of the particular camera 102e ).

Regarding claim 6, Ranbro discloses all of the aforementioned limitations of claim 1. Ranbro also teaches wherein the control and evaluation unit is configured to report itself to the network on recognition of a camera replacement as a master for the introduction of the new camera into the network (¶58: Storing or updating of backup copies may be triggered by a change in a parameter value of one of the cameras 102a-e. In this way, when a camera 102a-e is out of order, there is a backup of the property data and configuration settings somewhere else in the camera network 100).

Regarding claim 7, Ranbro discloses all of the aforementioned limitations of claim 5. Ranbro also teaches wherein the control and evaluation unit is configured to communicate the network configuration of the no longer connected further camera to the new camera (¶68, 74: configuration component 310 then configures the new camera 202e based on the configuration settings corresponding to the camera 102e which is replaced).

Regarding claim 8, Ranbro discloses all of the aforementioned limitations of claim 6. Ranbro also teaches wherein the control and evaluation unit is configured to communicate the network configuration of the no longer connected further camera to the new camera (¶68, 74: configuration component 310 then configures the new camera 202e based on the configuration settings corresponding to the camera 102e which is replaced).

Regarding claim 9, Ranbro discloses all of the aforementioned limitations of claim 5. Ranbro also teaches wherein the control and evaluation unit is configured to communicate an updated device map to the network including the new camera (¶58: Storing or updating of backup copies may be triggered by a change in a parameter value of one of the cameras 102a-e. In this way, when a camera 102a-e is out of order, there is a backup of the property data and configuration settings somewhere else in the camera network 100).

Regarding claim 10, Ranbro discloses all of the aforementioned limitations of claim 5. Ranbro also teaches wherein the control and evaluation unit is configured to transfer the further parameter set stored for the previously connected further camera to the new camera (¶57, 68, 74-75: configuration component 310 then configures the new camera 202e based on the configuration settings corresponding to the camera 102e which is replaced).

Regarding claim 11, Ranbro discloses all of the aforementioned limitations of claim 5. Ranbro also teaches  wherein the control and evaluation unit is configured to initiate a transfer to the memory of the new camera of the further parameter sets of a further camera that were stored in the memory of the no longer connected camera (¶58, 75: Storing or updating of backup copies may be triggered by a change in a parameter value of one of the cameras 102a-e).

Regarding claim 12, Ranbro discloses all of the aforementioned limitations of claim 1. Ranbro also teaches wherein the control and evaluation unit is configured to recognize that it is in a still unconfigured state and to wait for communication requests of the network and/or to recognize that the network is not the one of the at least one further camera for which a further parameter set has been 5stored and to wait for communication requests of the network (¶75: the configuration settings of the camera 102e being replaced are not directly compatible with the configurations settings of the new camera 202e… prior to configuring the new camera 202e, the configuration component 310 may adjust, i.e. translate, the configuration settings of the old camera 102e based on the property data of the new camera 202e and the property data of the old camera 102e).

Regarding claim 13, Ranbro discloses all of the aforementioned limitations of claim 1. Ranbro also teaches wherein the control and evaluation unit is configured to compare a further parameter set stored in the memory with a further camera (¶68: On basis of the property data of the new camera 202e and the one or more candidate camera 102d-e, the camera matching component 308 in step S08 makes a decision whether the new camera 202e is a replacement for a particular camera 102e among the one or more candidate cameras 102d-e).

Claim 15 is rejected for the same reasons as claim 1, supra.

Claims 17 – 18 are rejected for the same reasons as claim 10, supra. The method steps as claimed would have been implied by the apparatus of Kawahara et al. in view of Imamura.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ranbro in view of Applicant’s Admitted Prior Art as disclosed in US 2021/0306567 (hereinafter AAPA).
Regarding claim 14, Ranbro discloses all of the aforementioned limitations of claim 1. Ranbro fails to explicitly disclose wherein the control and evaluation unit is configured to read codes in the image data.
	In the same field of endeavor, AAPA teaches as digital camera technology develops further, camera-based code readers are increasingly used for code reading. Instead of scanning code regions such as in a barcode scanner, a camera-based code reader takes images of the objects having the codes located thereon with the aid of a pixel-resolved image sensor and image evaluation software extracts the code information from these images (¶3). In light of the teaching of AAPA, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use AAPA’s teachings in Ranbro’s system because an artisan of ordinarily skill would recognize that this would result in a system able to be used for automation processes such as conveyor belts and logistics.

Regarding claim 16, Ranbro discloses all of the aforementioned limitations of claim 15. Ranbro fails to explicitly disclose  a camera apparatus that is configured as 25a reading tunnel for reading codes on objects that are conveyed through the reading tunnel.
	In the same field of endeavor, AAPA teaches as digital camera technology develops further, camera-based code readers are increasingly used for code reading. A plurality of sensors are combined in a reading system or a reading tunnel (¶3-4). In light of the teaching of AAPA, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use AAPA’s teachings in Ranbro’s system because an artisan of ordinarily skill would recognize that this would result in a system able to be used for automation processes such as conveyor belts and logistics.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698